Case 9:19-cv-81179-RAR Document 60 Entered on FLSD Docket 07/06/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


  ILLOOMINATE MEDIA, INC., a Florida
  Corporation, and LAURA LOOMER, a Florida
  Individual,
                                                  Case No. 19-cv-81179-RAR
         Plaintiffs,

  vs.

  CAIR FLORIDA, INC., a Florida Corporation,
  CAIR FOUNDATION, a District of Columbia
  Corporation, TWITTER, INC., a Delaware
  Corporation, and JOHN DOES 1-5,

         Defendants.                               /

                                      NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Craig W. Young, Esq. of the firm CWY Legal &

  Consulting, LLC, hereby enters his appearance for the Plaintiff, ILLOOMINATE MEDIA, INC.,

  and Plaintiff, LAURA LOOMER. Further pleadings should be served upon;

                                                   CWY Legal & Consulting, LLC
                                                   Craig W. Young, Esq.
                                                   Florida Bar No. 124566
                                                   2500 Quantum Lakes Drive, Ste 100
                                                   Boynton Beach, FL 33426
                                                   Tel: (561) 568-1000
                                                   E-Mail: Craig@cwylegal.com

  Dated this 6th day of July, 2021.

                                                       CWY LEGAL & CONSULTING, LLC

                                                       ________________________________
                                                                     Craig W. Young, Esq.
                                                                     Florida Bar No. 124566
                                                          2500 Quantum Lakes Drive, Ste 100
                                                                  Boynton Beach, FL 33426
                                                                        Tel: (561) 568-1000
                                                               E-Mail: Craig@cwylegal.com
Case 9:19-cv-81179-RAR Document 60 Entered on FLSD Docket 07/06/2021 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 6th day of July 2021, a true and correct copy of the foregoing
  was electronically filed with the Clerk of Court using CM/ECF. Copies of the foregoing document
  will be served upon interested counsel either via transmission of Notices of Electronic Filing
  generated by CM/ECF.

                                                           CWY LEGAL & CONSULTING, LLC


                                                            _______________________________
                                                                        Craig W. Young, Esq.
                                                                        Florida Bar No. 124566
